(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 PARKER DRILLING MANAGEMENT SERVICES, LTD.
                 v. NEWTON

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

       No. 18–389.      Argued April 16, 2019—Decided June 10, 2019
Respondent Brian Newton worked for petitioner Parker Drilling Man-
  agement Services on drilling platforms off the California coast. New-
  ton was paid for his time on duty but not for his time on standby,
  during which he could not leave the platform. Newton filed a class
  action in state court, alleging, as relevant here, that California’s min-
  imum-wage and overtime laws required Parker to compensate him
  for his standby time. Parker removed the action to Federal District
  Court. The parties agreed that Parker’s platforms were subject to
  the Outer Continental Shelf Lands Act (OCSLA), which provides that
  all law on the Outer Continental Shelf (OCS) is federal law, adminis-
  tered by federal officials; denies States any interest in or jurisdiction
  over the OCS; and deems the adjacent State’s laws to be federal law
  only “[t]o the extent that they are applicable and not inconsistent
  with” other federal law, 43 U. S. C. §1333(a)(2)(A). The District
  Court concluded that the state laws relevant here should not be ap-
  plied as federal law on the OCS because the Fair Labor Standards
  Act of 1938 (FLSA), a comprehensive federal wage-and-hour scheme,
  left no significant gap in federal law for state law to fill. It thus
  granted Parker judgment on the pleadings. The Ninth Circuit vacat-
  ed and remanded. It held that state law is “applicable” under the
  OCSLA if it pertains to the subject matter at issue, a standard satis-
  fied by California wage-and-hour laws. It also held that those state
  laws were not “inconsistent” with federal law because they were not
  incompatible with the federal scheme.
Held:
     1. Where federal law addresses the relevant issue, state law is not
  adopted as surrogate federal law on the OCS. Pp. 3–14.
2       PARKER DRILLING MANAGEMENT SERVICES, LTD. v.
                         NEWTON
                          Syllabus

         (a) After this Court held that the Federal Government has exclu-
    sive jurisdiction over the entire continental shelf, see, e.g., United
    States v. Louisiana, 339 U. S. 699, 705, Congress enacted the Sub-
    merged Lands Act, which ceded certain offshore lands to the coastal
    States, and passed the OCSLA, which affirmed the Federal Govern-
    ment’s exclusive control over the OCS. Pp. 3–4.
         (b) Newton argues that state law is “applicable” on the OCS
    whenever it pertains to the subject matter at issue and that it is “in-
    consistent” only if it would be pre-empted under ordinary pre-
    emption principles. Parker counters that state law is not “applicable”
    absent a gap in federal law that needs to be filled and that state law
    can be “inconsistent” with federal law even if it is possible to satisfy
    both sets of laws. Parker’s approach is more persuasive. This Court
    reads the statute’s words “ ‘in their context and with a view to their
    place in the overall statutory scheme.’ ” Roberts v. Sea-Land Ser-
    vices, Inc., 566 U. S. 93, 101. The Court’s pre-OCSLA decisions made
    clear that federal law controlled the OCS in every respect, and the
    OCSLA reaffirmed that role. Taken together, the OCSLA’s provi-
    sions convincingly show that state laws can be “applicable and not in-
    consistent” with federal law under §1333(a)(2)(A) only if federal law
    does not address the relevant issue. The OCSLA makes apparent
    “that federal law is ‘exclusive’ . . . and that state law is adopted only
    as surrogate federal law.” Rodrigue v. Aetna Casualty & Surety Co.,
    395 U. S. 352, 357. It borrows only certain state laws, which are then
    declared to be federal law and administered by federal officials. It
    would thus make little sense to treat the OCS as a mere extension of
    the adjacent State, where state law applies unless it conflicts with
    federal law. That type of pre-emption analysis applies only where
    overlapping, dual state and federal jurisdiction makes it necessary to
    decide which law takes precedence. But federal law is the only law
    on the OCS and there is no overlapping state and federal jurisdiction,
    so the reference to “not inconsistent” state laws presents only the
    question whether federal law has already addressed the relevant is-
    sue. If so, state law on the issue is inapplicable. Pp. 5–8.
         (c) This interpretation is supported by several other considera-
    tions. Pp. 8–14.
            (1) Newton’s interpretation—that the choice-of-law question on
    the OCS is the same as it would be in an adjacent State—would de-
    prive much of the OCSLA of any import, violating the “ ‘cardinal
    principle’ of interpretation that courts ‘must give effect, if possible, to
    every clause and word of a statute.’ ” Loughrin v. United States, 573
    U. S. 351, 358. Pp. 8–9.
            (2) This Court’s interpretation is consistent with the federal-
    enclave model and the historical development of the statute. The
                     Cite as: 587 U. S. ____ (2019)                      3

                                Syllabus

  OCSLA treats the OCS as “an upland federal enclave.” Rodrigue,
  supra, at 366. Generally, when an area in a State becomes a federal
  enclave, “only the [state] law in effect at the time of the transfer of
  jurisdiction continues in force” as surrogate federal law, James Stew-
  art & Co. v. Sadrakula, 309 U. S. 94, 100, provided that the state law
  does not conflict with “federal policy,” Paul v. United States, 371 U. S.
  245, 269. Going forward, state law presumptively does not apply to
  the enclave. See Sadrakula, supra, at 100. As originally enacted, the
  OCSLA both treated the OCS as a federal enclave and adopted only
  the “applicable and not inconsistent” laws of the adjacent State in ef-
  fect as of the Act’s effective date. This suggests that, like the general
  enclave rule, the OCSLA sought to make all OCS law federal yet also
  “provide a sufficiently detailed legal framework to govern life” on the
  OCS. Shell Oil Co. v. Iowa Dept. of Revenue, 488 U. S. 19, 27.
  Providing a sufficient legal structure to accomplish that purpose
  eliminated the need to adopt new state laws. The OCSLA’s text and
  context thus suggest that state law is not adopted to govern the OCS
  where federal law is on point. The later amendment of the OCSLA to
  adopt state law on an ongoing basis confirms the connection between
  the OCSLA and the federal enclave model. Pp. 9–11.
         (3) This Court’s interpretation accords with precedent constru-
  ing the OCSLA. In Rodrigue, supra, at 352–353; Chevron Oil Co. v.
  Huson, 404 U. S. 97; and Gulf Offshore Co. v. Mobil Oil Corp., 453
  U. S. 473, the Court viewed the OCSLA as adopting state law to fill
  in federal-law gaps. Pp. 11–14.
     2. Under the proper standard, some of Newton’s present claims can
  be resolved, though others have not been analyzed by the Ninth Cir-
  cuit. Some claims are premised on the adoption of California law re-
  quiring payment for all standby time. Because federal law already
  addresses this issue, California law does not provide the rule of deci-
  sion on the OCS. To the extent Newton’s OCS-based claims rely on
  that law, they necessarily fail. Likewise, to the extent his OCS-based
  claims rely on the adoption of California’s minimum wage, the FLSA
  already provides for a minimum wage, so the state minimum wage is
  not adopted as federal law and does not apply on the OCS. Pp. 14–
  15.
881 F. 3d 1078 and 888 F. 3d 1085, vacated and remanded.

  THOMAS, J., delivered the opinion for a unanimous Court.
                      Cite as: 587 U. S. ____ (2019)                            1

                           Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in
    the preliminary print of the United States Reports. Readers are requested
    to notify the Reporter of Decisions, Supreme Court of the United States,
    Washington, D. C. 20543, of any typographical or other formal errors, in
    order that corrections may be made before the preliminary print goes to
    press.


SUPREME COURT OF THE UNITED STATES
                                 _________________

                                 No. 18–389
                                 _________________


PARKER DRILLING MANAGEMENT SERVICES, LTD.,
        PETITIONER v. BRIAN NEWTON
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                               [June 10, 2019]

  JUSTICE THOMAS delivered the opinion of the Court.
  The Outer Continental Shelf Lands Act (OCSLA), 67
Stat. 462, 43 U. S. C. §1331 et seq., extends federal law to
the subsoil and seabed of the Outer Continental Shelf and
all attachments thereon (OCS). Under the OCSLA, all law
on the OCS is federal law, administered by federal offi-
cials. The OCSLA denies States any interest in or juris-
diction over the OCS, and it deems the adjacent State’s
laws to be federal law “[t]o the extent that they are appli-
cable and not inconsistent with” other federal law.
§1333(a)(2)(A). The question before us is how to deter-
mine which state laws meet this requirement and there-
fore should be adopted as federal law. Applying familiar
tools of statutory interpretation, we hold that where fed-
eral law addresses the relevant issue, state law is not
adopted as surrogate federal law on the OCS.
                          I
  Respondent Brian Newton worked for petitioner Parker
Drilling Management Services on drilling platforms off the
coast of California. Newton’s 14-day shifts involved 12
2    PARKER DRILLING MANAGEMENT SERVICES, LTD. v.
                       NEWTON
                   Opinion of the Court

hours per day on duty and 12 hours per day on standby,
during which he could not leave the platform. He was
paid well above the California and federal minimum wages
for his time on duty, but he was not paid for his standby
time.
   Newton filed a class action in California state court
alleging violations of several California wage-and-hour
laws and related state-law claims. Among other things,
Newton claimed that California’s minimum-wage and
overtime laws required Parker to compensate him for the
time he spent on standby. Parker removed the action to
Federal District Court. The parties agreed that Parker’s
platforms were subject to the OCSLA. Their disagreement
centered on whether the relevant California laws were
“applicable and not inconsistent” with existing federal law
and thus deemed to be the applicable federal law under
the OCSLA. §1333(a)(2)(A).
   The District Court applied Fifth Circuit precedent
providing that under the OCSLA, “state law only applies
to the extent it is necessary ‘to fill a significant void or gap’
in federal law.” App. to Pet. for Cert. 51 (quoting Conti-
nental Oil Co. v. London Steam-Ship Owners’ Mut. Ins.
Assn., 417 F. 2d 1030, 1036 (1969)). It determined that
the Fair Labor Standards Act of 1938 (FLSA), 52 Stat.
1060, 29 U. S. C. §201 et seq., constitutes a comprehensive
federal wage-and-hour scheme and thus left no significant
gap for state law to fill. Because all of Newton’s claims
relied on state law, the court granted Parker judgment on
the pleadings.
   The Ninth Circuit vacated and remanded. It first held
that state law is “ ‘applicable’ ” under the OCSLA whenever
it “pertain[s] to the subject matter at hand.” 881 F. 3d
1078, 1090, amended and reh’g en banc denied, 888 F. 3d
1085 (2018). The court found that California wage-and-
hour laws satisfied this standard and turned to “the de-
terminative question in Newton’s case”: “whether Califor-
                 Cite as: 587 U. S. ____ (2019)           3

                     Opinion of the Court

nia wage and hour laws are ‘inconsistent with’ existing
federal law.” 881 F. 3d, at 1093. According to the Ninth
Circuit, state laws are “inconsistent” with federal law
under the OCSLA only “if they are mutually incompatible,
incongruous, [or] inharmonious.” Ibid. (internal quotation
marks omitted). Applying that standard, the court deter-
mined that no inconsistency exists between the FLSA and
California wage-and-hour law because the FLSA saving
clause “explicitly permits more protective state wage and
hour laws.” Id., at 1097 (citing 29 U. S. C. §218(a)). Given
the disagreement between the Fifth and Ninth Circuits,
we granted certiorari. 586 U. S. ___ (2019).
                              II
   Before the OCSLA, coastal States and the Federal Gov-
ernment disputed who had the right to lease submerged
lands on the continental shelf. Some coastal States even
asserted jurisdiction all the way to the outer edge of the
shelf. See Shell Oil Co. v. Iowa Dept. of Revenue, 488 U. S.
19, 26 (1988). The disputes eventually reached this Court,
which held in a series of decisions that the Federal Gov-
ernment has exclusive jurisdiction over the entire conti-
nental shelf. See United States v. California, 332 U. S. 19,
38–39 (1947); United States v. Louisiana, 339 U. S. 699,
705 (1950); United States v. Texas, 339 U. S. 707, 717–718
(1950).
   After these decisions, Congress divided jurisdiction over
the shelf. In 1953, Congress enacted the Submerged
Lands Act, 67 Stat. 29, 43 U. S. C. §1301 et seq., which
ceded to the coastal States offshore lands within a speci-
fied distance of their coasts. A few months later, Congress
passed the OCSLA, which affirmed that the Federal Gov-
ernment exercised exclusive control over the OCS, defined
as “all submerged lands” beyond the lands reserved to the
States up to the edge of the United States’ jurisdiction and
control. §1331(a). Specifically, the OCSLA declares that
4    PARKER DRILLING MANAGEMENT SERVICES, LTD. v.
                       NEWTON
                   Opinion of the Court

“the subsoil and seabed of the [OCS] appertain to the
United States and are subject to its jurisdiction, control,
and power of disposition.” §1332(1). The OCSLA then
sets forth “detailed provisions for the exercise of exclusive
jurisdiction in the area and for the leasing and develop-
ment of the resources of the seabed.” United States v.
Maine, 420 U. S. 515, 527 (1975); see §§1334–1354.
  Of primary relevance here, the OCSLA defines the body
of law that governs the OCS. First, in §1333(a)(1), the
OCSLA extends “[t]he Constitution and laws and civil and
political jurisdiction of the United States” to the OCS.
Section 1333(a)(1) provides that federal law applies “to the
same extent as if the [OCS] were an area of exclusive
Federal jurisdiction located within a State.”          Then,
§1333(a)(2)(A) provides:
      “To the extent that they are applicable and not in-
    consistent with this subchapter or with other Federal
    laws and regulations of the Secretary now in effect or
    hereafter adopted, the civil and criminal laws of each
    adjacent State, now in effect or hereafter adopted,
    amended, or repealed are declared to be the law of the
    United States for that portion of the subsoil and sea-
    bed of the outer Continental Shelf, and artificial is-
    lands and fixed structures erected thereon, which
    would be within the area of the State if its boundaries
    were extended seaward to the outer margin of the
    outer Continental Shelf . . . .”
Section 1333(a)(2)(A) also states that “[a]ll of such appli-
cable laws shall be administered and enforced by the
appropriate officers and courts of the United States.”
Finally, §1333(a)(3) emphasizes that “[t]he provisions of
this section for adoption of State law as the law of the
United States shall never be interpreted as a basis for
claiming any interest in or jurisdiction on behalf of any
State for any purpose over” the OCS.
                  Cite as: 587 U. S. ____ (2019)            5

                      Opinion of the Court

                              III
                               A
   The question in this case is how to interpret the
OCSLA’s command that state laws be adopted as federal
law on the OCS “[t]o the extent that they are applicable
and not inconsistent” with other federal law.
§1333(a)(2)(A). Echoing the Ninth Circuit, Newton argues
that state law is “applicable” on the OCS whenever it
pertains to the subject matter at issue. Newton further
argues that state law is only “inconsistent” with federal
law if it is incompatible with the federal scheme. In es-
sence, Newton’s argument is that state law is “incon-
sistent” only if it would be pre-empted under our ordinary
pre-emption principles.
   Parker, on the other hand, argues that state law is not
“applicable” on the OCS in the absence of a gap in federal
law that needs to be filled. Moreover, Parker argues that
state law can be “inconsistent” with federal law even if it
is possible for a party to satisfy both sets of laws. Specifi-
cally, Parker contends that, although the FLSA normally
accommodates more protective state wage-and-hour laws,
such laws are inconsistent with the FLSA when adopting
state law as surrogate federal law because federal law
would then contain two different standards.
                              B
   Although this is a close question of statutory interpreta-
tion, on the whole we find Parker’s approach more persua-
sive because “ ‘the words of a statute must be read in their
context and with a view to their place in the overall statu-
tory scheme.’ ” Roberts v. Sea-Land Services, Inc., 566
U. S. 93, 101 (2012). That rule is particularly relevant
here, as the terms “applicable” and “not inconsistent” are
susceptible of interpretations that would deprive one term
or the other of meaning. If Newton is right that “applica-
ble” merely means relevant to the subject matter, then the
6    PARKER DRILLING MANAGEMENT SERVICES, LTD. v.
                       NEWTON
                   Opinion of the Court

word adds nothing to the statute, for an irrelevant law
would never be “applicable” in that sense. Cf. Ransom v.
FIA Card Services, N. A., 562 U. S. 61, 70 (2011) (declining
to interpret the word “applicable” in such a way that
Congress “could have omitted the term . . . altogether”).
And if Parker is right that “applicable” means “necessary
to fill a gap in federal law,” it is hard to imagine circum-
stances in which “not inconsistent” would add anything to
the statute, for a state law would rarely be inconsistent
with a federal law that leaves a gap that needs to be filled.
Moreover, when the OCSLA was enacted, the term “incon-
sistent” could mean either “incompatible,” as Newton
contends, or merely “inharmonious,” as Parker argues.
Webster’s New International Dictionary 1259 (2d ed.
1953); see also Funk & Wagnalls New Standard Diction-
ary 1245 (1957) (“logically discrepant” or “disagreeing”
and “discordant”); The New Century Dictionary 811 (1953)
(“self-contradictory” or “at variance”); 5 Oxford English
Dictionary 173 (1933) (“incongruous” or “not agreeing in
substance, spirit, or form”). In short, the two terms stand-
ing alone do not resolve the question before us. Particu-
larly given their indeterminacy in isolation, the terms
should be read together and interpreted in light of the
entire statute. See Star Athletica, L. L. C. v. Varsity
Brands, Inc., 580 U. S. ___, ___ (2017) (slip op., at 6)
(“ ‘[I]nterpretation of a phrase of uncertain reach is not
confined to a single sentence when the text of the whole
statute gives instruction as to its meaning’ ”).
    Our pre-OCSLA decisions made clear that the Federal
Government controlled the OCS in every respect, and the
OCSLA reaffirmed the central role of federal law on the
OCS. See supra, at 3–4. As discussed, the OCSLA gives
the Federal Government complete “jurisdiction, control,
and power of disposition” over the OCS, while giving the
States no “interest in or jurisdiction” over it. §§1332(1),
1333(a)(3). The statute applies federal law to the OCS “to
                 Cite as: 587 U. S. ____ (2019)           7

                     Opinion of the Court

the same extent as if the [OCS] were an area of exclusive
Federal jurisdiction located within a State.” §1333(a)(1).
Accordingly, the only law on the OCS is federal law, and
state laws are adopted as federal law only “[t]o the extent
that they are applicable and not inconsistent with” federal
law. §1333(a)(2)(A).
   Taken together, these provisions convince us that state
laws can be “applicable and not inconsistent” with federal
law under §1333(a)(2)(A) only if federal law does not ad-
dress the relevant issue. As we have said before, the
OCSLA makes apparent “that federal law is ‘exclusive’ in
its regulation of [the OCS], and that state law is adopted
only as surrogate federal law.” Rodrigue v. Aetna Casualty
& Surety Co., 395 U. S. 352, 357 (1969). The OCSLA
extends all federal law to the OCS, and instead of also
extending state law writ large, it borrows only certain
state laws. These laws, in turn, are declared to be federal
law and are administered by federal officials. Given the
primacy of federal law on the OCS and the limited role of
state law, it would make little sense to treat the OCS as a
mere extension of the adjacent State, where state law
applies unless it conflicts with federal law. See PLIVA,
Inc. v. Mensing, 564 U. S. 604, 617–618 (2011). That type
of pre-emption analysis is applicable only where the over-
lapping, dual jurisdiction of the Federal and State Gov-
ernments makes it necessary to decide which law takes
precedence. But the OCS is not, and never was, part of a
State, so state law has never applied of its own force.
Because federal law is the only law on the OCS, and there
has never been overlapping state and federal jurisdiction
there, the statute’s reference to “not inconsistent” state
laws does not present the ordinary question in pre-
emption cases—i.e., whether a conflict exists between
federal and state law. Instead, the question is whether
federal law has already addressed the relevant issue; if so,
state law addressing the same issue would necessarily be
8    PARKER DRILLING MANAGEMENT SERVICES, LTD. v.
                       NEWTON
                   Opinion of the Court

inconsistent with existing federal law and cannot be
adopted as surrogate federal law. Put another way, to the
extent federal law applies to a particular issue, state law
is inapplicable.
                             C
  Apart from §1333(a)(2)’s place in the overall statutory
scheme, several other considerations support our interpre-
tation, which accords with the standard long applied by
the Fifth Circuit, see Continental Oil, 417 F. 2d, at 1036–
1037. First, if Newton were correct that the choice-of-law
question on the OCS is the same as it would be in an
adjacent State, much of the OCSLA would be unnecessary.
Second, our interpretation is consistent with the federal-
enclave model—a model that the OCSLA expressly in-
vokes—and the historical development of the statute. And
third, the Court’s precedents have treated the OCSLA in
accord with our interpretation.
                             1
  Under Newton’s interpretation, state law would apply
unless pre-empted by federal law, meaning that the OCS
would be treated essentially the same as the adjacent
State. See Tr. of Oral Arg. 49. But that interpretation
would render much of the OCSLA unnecessary. For ex-
ample, the statute would not have needed to adopt state
law as federal law or say that federal law applies on the
OCS as if it “were an area of exclusive Federal jurisdiction
located within a State.” §§1333(a)(1)–(2). It could have
simply defined which State’s law applied on the OCS and
given federal officials and courts the authority to enforce
the law. And the statute would not have needed to limit
state laws on the OCS to those “applicable and not incon-
sistent” with federal law (as Newton understands those
words), for irrelevant laws never apply and federal law is
always “supreme,” U. S. Const., Art. VI, cl. 2. Newton’s
                     Cite as: 587 U. S. ____ (2019)                     9

                          Opinion of the Court

interpretation deprives much of the statute of any import,
violating the “ ‘cardinal principle’ of interpretation that
courts ‘must give effect, if possible, to every clause and
word of a statute.’ ” Loughrin v. United States, 573 U. S.
351, 358 (2014).
                              2
   Further support for our interpretation comes from the
statute’s treatment of the OCS as “an area of exclusive
Federal jurisdiction located within a State”—i.e., as “an
upland federal enclave.” §1333(a)(1); Rodrigue, supra, at
366. It is a commonplace of statutory interpretation that
“Congress legislates against the backdrop of existing law.”
McQuiggin v. Perkins, 569 U. S. 383, 398, n. 3 (2013).
Generally, when an area in a State becomes a federal
enclave, “only the [state] law in effect at the time of the
transfer of jurisdiction continues in force” as surrogate
federal law. James Stewart & Co. v. Sadrakula, 309 U. S.
94, 100 (1940). Existing state law typically does not con-
tinue in force, however, to the extent it conflicts with
“federal policy.” Paul v. United States, 371 U. S. 245, 269
(1963); see Chicago, R. I. & P. R. Co. v. McGlinn, 114 U. S.
542, 547 (1885). And going forward, state law presump-
tively does not apply to the enclave. See Sadrakula, su-
pra, at 100; see also Paul, supra, at 268; Pacific Coast
Dairy, Inc. v. Department of Agriculture of Cal., 318 U. S.
285, 294 (1943). This approach ensures “that no area
however small will be without a developed legal system for
private rights,” while simultaneously retaining the primacy
of federal law and requiring future statutory changes to be
made by Congress. Sadrakula, supra, at 100; United
States v. Tax Comm’n of Miss., 412 U. S. 363, 370, n. 12
(1973). 1
——————
  1 These general rules “may be qualified in accordance with agree-

ments reached by the respective governments.” Sadrakula, 309 U. S.,
at 99; see also Paul, 371 U. S., at 268 (“[A] State may not legislate with
10    PARKER DRILLING MANAGEMENT SERVICES, LTD. v.
                        NEWTON
                    Opinion of the Court

   The original version of the OCSLA both treated the OCS
as a federal enclave and adopted only the “applicable and
not inconsistent” laws of the adjacent State that were in
effect as of the effective date of the Act. 43 U. S. C.
§1333(a)(2) (1970 ed.); see §1333(a)(1) (1970 ed.) (deeming
the OCS “an area of exclusive Federal jurisdiction located
within a State”). This textual connection between the
OCSLA and the federal enclave model suggests that, like
the generally applicable enclave rule, the OCSLA sought
to make all OCS law federal yet also “provide a sufficiently
detailed legal framework to govern life” on the OCS. Shell
Oil, 488 U. S., at 27. Once that framework was estab-
lished, federal law (including previously adopted state
law) provided a sufficient legal structure to accomplish
that purpose, eliminating the need to adopt new state
laws. The federal-state balance in a typical federal en-
clave is quite different than in a State, and that difference
is all the more striking on the OCS, which was never
under state control. The text and context of the OCSLA
therefore suggest that state law is not adopted to govern
the OCS where federal law is on point.
   Although Congress later amended the OCSLA to adopt
state law on an ongoing basis, this amendment only con-
firms the connection between the OCSLA and the federal
enclave model. Beginning in 1825, when “federal statutory
law punished only a few crimes committed on federal
enclaves,” Congress enacted several Assimilative Crimes
Acts (ACAs) that “borrow[ed] state law to fill gaps in the
federal criminal law” on enclaves. Lewis v. United States,
523 U. S. 155, 160 (1998); see 18 U. S. C. §13(a) (criminal-
izing “any act or omission which, although not made pun-
ishable by any enactment of Congress, would be punish-
able if committed or omitted within the jurisdiction of the”
——————
respect to a federal enclave unless it reserved the right to do so when it
gave its consent to the purchase by the United States”).
                 Cite as: 587 U. S. ____ (2019)          11

                     Opinion of the Court

relevant State or territory). Mirroring the general enclave
rule discussed above, the first ACA was limited to state
laws in existence when the Act was passed. United States
v. Sharpnack, 355 U. S. 286, 291 (1958). Because of this
limitation, the initial ACA “gradually lost much of its
effectiveness in maintaining current conformity with state
criminal laws,” and Congress eventually provided for the
adoption of the state laws in effect at the time of the
crime. Id., at 291–292. After this Court upheld this ongo-
ing adoption of state criminal law against a nondelegation
challenge, see id., at 294, Congress amended the OCSLA
to borrow state laws “ ‘in effect or hereafter adopted,
amended, or repealed.’ ” §19(f ), 88 Stat. 2146. At the same
time, Congress left unchanged the features of the OCSLA
that we have emphasized above—i.e., that the only law on
the OCS is federal, and that state law is adopted only
when it is “applicable and not inconsistent” with existing
federal law. Thus, we do not understand the statutory
amendment to alter our conclusion. If anything, this
history reinforces that the OCS should be treated as an
exclusive federal enclave, not an extension of a State, and
that the OCSLA, like the ACAs, does not adopt state law
“where there is no gap to fill.” Lewis, supra, at 163.
                            3
  Finally, our interpretation accords with the Court’s
precedents construing the OCSLA. We first interpreted
the OCSLA’s choice-of-law provision in Rodrigue v. Aetna
Casualty & Surety Co., where we considered whether suits
brought by the families of men killed on OCS drilling rigs
could proceed under only the federal Death on the High
Seas Act or also under state law. 395 U. S., at 352–353.
We emphasized that under the OCSLA, the body of law
applicable to the OCS “was to be federal law of the United
States, applying state law only as federal law and then
only when not inconsistent with applicable federal law.”
12   PARKER DRILLING MANAGEMENT SERVICES, LTD. v.
                       NEWTON
                   Opinion of the Court

Id., at 355–356. We explained that “federal law, because
of its limited function in a federal system, might be inade-
quate to cope with the full range of potential legal prob-
lems,” and that the OCSLA “supplemented gaps in the
federal law with state law through the ‘adoption of State
law as the law of the United States.’ ” Id., at 357 (quoting
§1333(a)(3)). We reiterated that the statutory language
makes it “evident” “that federal law is ‘exclusive’ ” on the
OCS and that “state law could be used to fill federal
voids.” Id., at 357–358. After concluding that the Death
on the High Seas Act did not apply to accidents on the
OCS and thus left a gap related to wrongful deaths, we
held that state law provided the rule of decision. We
explained that “the inapplicability of the [federal Act]
removes any obstacle to the application of state law by
incorporation as federal law through” the OCSLA. Id.,
at 366.
   Two years later, in Chevron Oil Co. v. Huson, 404 U. S.
97 (1971), the Court again viewed the OCSLA as adopting
state law to fill in federal-law gaps. In Huson, the ques-
tion was whether federal admiralty law or a state statute
governed a tort action arising from an injury that occurred
on the OCS. Id., at 98–99. Describing Rodrigue’s analy-
sis, we explained that where “there exists a substantial
‘gap’ in federal law,” “state law remedies are not ‘incon-
sistent’ with applicable federal law.” 404 U. S., at 101.
We highlighted that “state law was needed” as surrogate
federal law because federal law alone did not provide “ ‘a
complete body of law,’ ” which is why “Congress specified
that a comprehensive body of state law should be adopted
by the federal courts in the absence of existing federal
law.” Id., at 103–104. In other words, the OCSLA “made
clear provision for filling in the ‘gaps’ in federal law.” Id.,
at 104. And because Congress had decided not to apply
federal admiralty law on the OCS, leaving a gap on the
relevant issue, we held that it was appropriate to “ab-
                  Cite as: 587 U. S. ____ (2019)           13

                      Opinion of the Court

sor[b]” the state law as federal law. Id., at 104, 109.
  In Gulf Offshore Co. v. Mobil Oil Corp., 453 U. S. 473
(1981), we once again emphasized that “[a]ll law applica-
ble to the [OCS] is federal law” and that the “OCSLA
borrows the ‘applicable and not inconsistent’ laws of the
adjacent States” “to fill the substantial ‘gaps’ in the cover-
age of federal law.” Id., at 480. We noted that under the
OCSLA, the Federal Government “retain[ed] exclusive . . .
control of the administration of the [OCS],” and that state
law is incorporated “to fill gaps in federal law.” Id., at
479–480, n. 7.
  These precedents confirm our understanding of the
OCSLA. Although none decided the precise question
before us, much of our prior discussion of the OCSLA
would make little sense if the statute essentially treated
the OCS as an extension of the adjacent State. In Ro-
drigue, for example, there was no question that the state
law at issue pertained to the subject matter or that the
relevant federal law expressly preserved state laws regu-
lating the same subject. See 395 U. S., at 355; 46 U. S. C.
§767 (1964 ed.). Under Newton’s interpretation, that
should have ended the case. Yet the Court instead ana-
lyzed at length whether the federal law extended to the
OCS. See 395 U. S., at 359–366. It would be odd for our
decisions to focus so closely on the gap-filling role of state
law under the OCSLA if, as Newton argues, the existence
of a federal-law gap is irrelevant. Our consistent under-
standing of the OCSLA remains: All law on the OCS is
federal, and state law serves a supporting role, to be
adopted only where there is a gap in federal law’s
coverage.
  In sum, the standard we adopt today is supported by the
statute’s text, structure, and history, as well as our prece-
dents. Under that standard, if a federal law addresses the
issue at hand, then state law is not adopted as federal law
14    PARKER DRILLING MANAGEMENT SERVICES, LTD. v.
                        NEWTON
                    Opinion of the Court

on the OCS. 2
                             IV
  Applying this standard, some of Newton’s present
claims are readily resolvable. For instance, some of his
claims are premised on the adoption of California law
requiring payment for all time that Newton spent on
standby. See Mendiola v. CPS Security Solutions, Inc., 60
Cal. 4th 833, 842, 340 P. 3d 355, 361 (2015); Cal. Lab.
Code Ann. §510(a) (West 2011). But federal law already
addresses this issue. See 29 CFR §785.23 (2018) (“An
employee who resides on his employer’s premises on a
permanent basis or for extended periods of time is not
considered as working all the time he is on the premises”);
see also 29 U. S. C. §207(a). Therefore, this California law
does not provide the rule of decision on the OCS, and to
the extent Newton’s OCS-based claims rely on that law,
they necessarily fail.
  Likewise, to the extent Newton’s OCS-based claims rely
on the adoption of the California minimum wage (currently
$12), Cal. Lab. Code Ann. §1182.12(b) (West Supp. 2019),
the FLSA already provides for a minimum wage, 29
U. S. C. §206(a)(1), so the California minimum wage does
not apply. Newton points out that the FLSA sets a mini-
mum wage of “not less than . . . $7.25 an hour,” ibid. (em-
phasis added), and does not “excuse noncompliance with
any Federal or State law . . . establishing a [higher] mini-
mum wage,” §218. But whatever the import of these
provisions in an ordinary pre-emption case, they do not
help Newton here, for the question under the OCSLA is
——————
  2 Of course, it is conceivable that state law might be “inconsistent”

with federal law for purposes of §1333(a)(2) even absent an on-point
federal law. For example, federal law might contain a deliberate gap,
making state law inconsistent with the federal scheme. Or, state law
might be inconsistent with a federal law addressing a different issue.
We do not foreclose these or other possible inconsistencies.
                 Cite as: 587 U. S. ____ (2019)                 15

                     Opinion of the Court

whether federal law addresses the minimum wage on the
OCS. It does. Therefore, the California minimum wage is
not adopted as federal law and does not apply on the OCS.
  Newton’s other claims were not analyzed by the Court of
Appeals, and the parties have provided little briefing on
those claims. Moreover, the Court of Appeals held that
Newton should be given leave to amend his complaint.
Because we cannot finally resolve whether Parker was
entitled to judgment on the pleadings, we vacate the
judgment of the Court of Appeals, and the case is remanded
for further proceedings consistent with this opinion.

                                                  It is so ordered.